Exhibit B
            Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 1 of 20




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                 SOUTHERN DIVISION

MUHAMMAD SHAHIDULLAH, and                             )
                                                      )       Case No.
DAWAH USA INC.,                                       )
                                                      )
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    )
                                                      )
ABHA SHANKAR;                                         )
                                                      )
INVESTIGATIVE PROJECT ON                              )
TERRORISM FOUNDATION; and                             )
                                                      )
INVESTIGATIVE PROJECT ON TERRORISM                    )
RESEARCH GROUP, INC.;                                 )
                                                      )
                                                      )
       Defendants.                                    )


             COMPLAINT AND DEMAND FOR JURY TRIAL FOR DAMAGES

       Plaintiffs Imam Muhammad Shahidullah (“Imam Shahidullah”) and Dawah USA Inc.

(collectively “Plaintiffs”), by and through their undersigned attorneys, allege as follows on personal

knowledge, and on information and belief, for this Complaint against Defendants:

                                         BACKGROUND

       1.       Plaintiff Imam Shahidullah is a respected Imam (Islamic religious leader) in New York

City. Imam Shahidullah has been targeted by Defendants in an unfounded attempt to smear his

reputation and expose him to xenophobic and Islamophobic hatred.

       2.       Imam Shahidullah has devoted his career to interfaith efforts and peace advocacy. In

2016-2017, Imam Shahidullah created Dawah USA Inc., a 501(c)(3) public charity devoted to




                                                  1
                  Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 2 of 20



promoting and developing cooperation and understanding among people of diverse faiths in general

and Muslims in particular.

             3.       In an August 9, 2019 article (the “Article”) on their website, Defendants wrongfully

accused Plaintiffs of operating a so-called “extremist” website www.dawahusa.com and publishing the

teachings of a deceased Al-Qaeda cleric, among other highly inflammatory and unfounded statements.

Defendants concluded the Article stating: “The fact that a hard-core Islamist operating under the guise

of an interfaith worker is embraced by law enforcement is concerning and highlights the rising danger

from Islamist wolves masquerading in sheep's clothing.”

             4.       Defendants have, since being contacted by Plaintiffs’ counsel on September 28, 2020,

taken down the Article, replacing it with a statement addressing their mistake. Nonetheless,

Defendants maintain on their website at the same URL as the original Article the title “NY Imam

Active in Interfaith Work Disseminates Extremist Propaganda on the Side.”

 *OIS,2020              NY Imam Active in Interfaith Work Disseminates Extremist Propaganda on the Side :: The Investigative Project on Terrorism


   NY Imam Active in Interfaith Work Disseminates Extremist Propaganda on the
   Side
   IPT News
   August 9,2019
   https://www.investigativeproject.org/8031/ny-imam-active-in-interfaith-work-disseminates


   Note to Readers

   On Aug.9,2019,the Investigative Project on Terrorism published a story,"NY Imam Active in Interfaith
   Work Disseminates Extremist Propaganda on the Side" referring to Muhammad Shahidullah.In it, we
   incorrectly connected Muhammad Shahidullah to this website DawahUSA.com.In fact,Mr.Shahidullah's
   website is DawahUSA.org.We regret the error.




             5.       Defendants do not dispute that they made an “error” and “incorrectly connected”

Plaintiffs to what they call an extremist website. In their October 5, 2020 communication to Plaintiffs

through counsel, Defendants indicate they were able to realize this error “upon review” of the website,




                                                                          2
             Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 3 of 20



suggesting that such a review never occurred prior to the publication of such a prejudicial,

inflammatory, and defamatory article.

        6.       Notably, Defendants did not speak with Plaintiffs to inquire about the

www.DawahUSA.com website prior to publication. If Defendants contacted and had informed

Plaintiffs that they were writing about a website entitled www.DawahUSA.com, Plaintiffs would have

immediately notified Defendants that they do not have a website for Dawah USA Inc.1 and that they

do not operate www.DawahUSA.com.

        7.       The Article was maintained for over a year and re-published in several anti-Muslim

publications and websites, leading to more than one hundred offensive comments, subjecting

Plaintiffs to significant embarrassment, fear of discriminatory targeting, and damage to reputation.

        8.       When Plaintiff Imam Shahidullah contacted the Article’s author, Defendant Shankar,

to inform her that neither he nor Dawah USA Inc. are associated with the website dawahusa.com, Ms.

Shankar blocked him on Twitter and did not otherwise respond.

        9.       For seven months, though Defendants had actual knowledge that Plaintiffs had

nothing to do with www.DawahUSA.com, Defendants kept the defamatory article on its website.

        10.      The Article was only removed once Plaintiffs contacted Defendants through counsel.

        11.      Defendants, through counsel, maintained in their communication to Plaintiffs that

IPT “retains the right to publish its findings about the connections of [Plaintiff Shahidullah]” to

“radical material.” Plaintiff Shahidullah receives this as a threat, and views it as further evidence that

the publication of the August 9, 2019 was not done out of careless error but is part of a deliberate,

malicious, and targeted effort to tarnish his reputation, interfaith work, and career of contributions to

New York City and the Muslim community.



1When Defendants published and broadcasted the Article, Plaintiffs did not have a website for Dawah USA
Inc.


                                                    3
         Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 4 of 20



                                          THE PARTIES

       12.      Plaintiff Muhammad Shahidullah is an Imam residing in Queens, New York who is

active in interfaith outreach and runs a 501(c)(3) public charity titled Dawah USA Inc.

       13.      Plaintiff Dawah USA Inc. is a registered 501(c)(3) not-for-profit headquartered and

registered in New York.

       14.      Defendant Abha Shankar is a researcher for the Investigative Project on Terrorism

and author of the Article and defamatory statements therein at issue in this Complaint. Defendant

Shankar is a resident of Montgomery County, Maryland.

       15.      Defendant Investigative Project on Terrorism Foundation is a non-profit research

organization based in Washington, D.C. which claims to be a storehouse of archival data and

intelligence on Islamic and Middle Eastern terrorist groups. Defendant Investigative Project on

Terrorism Foundation is organized under Delaware law.

       16.      Defendant Investigative Project on Terrorism Research Group Inc. is a not-for-profit

organization which provides management services to the Investigative Project on Terrorism

Foundation. Defendant Investigative Project on Terrorism Research Group Inc. is organized under

Delaware law.

       17.      Upon information and belief, Defendants Investigative Project on Terrorism

Foundation and Investigative Project on Terrorism Research Group Inc. collectively and jointly own

and operate the research group called “The Investigative Project on Terrorism” and its accompanying

website www.investigativeproject.org. According to The Investigative Project on Terrorism website,

Defendant Investigative Project on Terrorism Foundation is the fund-raising arm for The

Investigative Project on Terrorism.




                                                  4
          Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 5 of 20



                                   JURISDICTION AND VENUE

        18.      Pursuant to 28 U.S.C. § 1332, this Court has original jurisdiction over Plaintiff's claims

based on the parties' diversity of citizenship and because the amount in controversy exceeds $75,000.

        19.      Venue is appropriate in this judicial district, pursuant to 28 U.S.C. § 1391, because this

Court has personal jurisdiction over Defendants and by reason of the fact that, among other things,

the statements in question were published in this district.

                                       STATEMENT OF FACTS

        20.      The Investigative Project on Terrorism (“IPT”) is a research organization which claims

to be a storehouse of archival data and intelligence on international terrorist groups. It maintains a

website on which is publishes its claims and research.

        21.      Upon information and belief, Defendants Investigative Project on Terrorism

Foundation and Investigative Project on Terrorism Research Group Inc. collectively and jointly own

and operate the research group called “The Investigative Project on Terrorism” and its accompanying

website www.investigativeproject.org. According to The Investigative Project on Terrorism website,

Defendant Investigative Project on Terrorism Foundation is the fund-raising arm for The

Investigative Project on Terrorism.

        22.      IPT is a key purveyor of Islamophobic smears against Muslim leaders and institutions

throughout the country and has been recognized as such. For example, the Center for American

Progress, a public policy research organization, in a comprehensive 130-page report analyzing

Islamophobia in the United States, reviewed IPT and concluded that it believed IPT to be a key part

of the “the Islamophobia network in America.”2 Additionally, the Southern Poverty Law Center, an

authority on the study of domestic hate and terrorism groups, took issue with IPT's characterization


2Wajahat Ali et al., Fear, Inc.: The Roots of the Islamophobia Network in America, CENTER FOR AMERICAN
PROGRESS (August 2011), 127.


                                                      5
           Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 6 of 20



of data presented to Congress which it viewed as “meant to hype the domestic Muslim threat.”3 IPT’s

broader agenda provides insight as to the context and intent by which IPT published its statements

regarding Plaintiff.

        23.      From August 9, 2019to October 5, 2020, Defendants published an article authored by

Defendant Abha Shankar on the IPT website titled “NY Imam Active in Interfaith Work

Disseminates Extremist Propaganda on the Side” (the article is hereinafter referred to as the “Article”).

A copy of the Article is attached hereto as Exhibit A.

        24.      The Article contained several false and defamatory statements.

        25.      The Article falsely stated that “Shahidullah also runs a proselytizing website, Dawah

USA, that ostensibly seeks to invite people to Islam but in fact serves as a clearinghouse for extremist

and Islamist propaganda, the Investigative Project on Terrorism finds.”

        26.      This assertion that Defendants made in the Article is a factual statement.

        27.      The words “proselytizing website” contained a hyperlink to www.dawahusa.com.

        28.      Plaintiffs do not “run” the website (www.dawahusa.com) that Defendants linked to

in their Article. At the time of the Article’s publication, Plaintiff Dawah USA Inc. did not own or

operate any website with the words “dawahusa” in the URL address.

        29.      Notably, the website www.dawahusa.com makes no mention or reference to Dawah

USA Inc. or Imam Muhammad Shahidullah. Defendants could have discovered this information upon

a simple review of the website.




3Robert Steinback, Steve Emerson, Backing King Hearings, Pushes Misleading Statistic on Muslim Terrorism,
SOUTHERN POVERTY LAW CENTER (Mar. 23, 2011), available at
https://www.splcenter.org/hatewatch/2011/03/23/steve-emerson-backing-king-hearings-pushes-
misleading-statistic-muslim-terrorism.


                                                         6
            Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 7 of 20



           30.   In the “contact us” page of dawahusa.com, the website includes an email

zbm@nyc.rr.com. Similarly, the donation link for dawahusa.com goes to a paypal.com donation

screen directing donors to make a donation to zbm@nyc.rr.com.

           31.   Upon information and belief, Defendants did not contact and speak with the only

contact that is listed on the dawahusa.com website. If Defendants had communicated with

zbm@nyc.rr.com prior to publishing the Article, Defendants would have learned that Plaintiffs have

no association with the dawahusa.com website.

           32.   Moreover, any reasonable researcher (as Defendants describe themselves) would have

discovered that the website dawahusa.com was created in 2008, almost a decade before Dawah USA

Inc. was established. Dawah USA Inc. was established in 2017.

           33.   The Defendants were aware at the time of publication that Dawah USA Inc. did not

exist prior to 2017. In fact, the Article linked to tax records for Plaintiff Dawah USA Inc.

           34.   Even when Defendants had actual knowledge that the Article was inaccurate,

Defendants declined to remove it and kept the Article on its website for another seven months. Only

after Defendants were served with a cease and desist did they take action.

           35.   The Article falsely accused Plaintiffs of broadcasting “on the Dawah USA website”

“an audio of American-born al-Qaida cleric Anwar al-Awlaki’s infamous 2002 “It’s a War on Islam”

speech.” This factual statement is false and defamatory. Defendants falsely claimed that Plaintiffs are

spreading materials or speeches of Anwar al-Awlaki in an attempt to smear and damage Plaintiffs’

reputations and harm their interfaith work.

           36.   The Article also states that “Shahidullah declined to discuss the content on his website

after repeated requests for comment.” His “website” refers to dawahusa.com. This statement is false

as Plaintiff Shahidullah has never owned or operated the website that Defendants claim he refused to

discuss.



                                                    7
            Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 8 of 20



           37.        The Article also falsely states:

                 a. “Dawah USA features speeches by Ali al-Timimi, the spiritual leader of the Virginia

                      Jihad Network, a group of 11 men who wanted to train for jihad against U.S. forces

                      after 9/11 with the Lashkar-e-Taiba terrorist group.”

                 b.   “Speeches by al-Timimi’s mentor Abu Ameenah Bilal Philips, a Canadian-raised

                      Salafist currently living in Qatar, also are posted on Dawah USA.”

                 c. “Several recordings by Indian hate preacher Zakir Naik, whose inflammatory speeches

                      have inspired Muslim youth to engage in terrorist acts, also appear on Dawah USA.”

                 d. “Other Salafi jihadists whose lectures have been published on the website include

                      Ahmed Deedat, Abdul Hakeem Quick, Israr Ahmad, Jamal Badawi, Khalid Yasin,

                      Maulana Syed Abdul Ala Maududi, Siraj Wahhaj, and Yusuf Estes.”

           38.        The statements recited in paragraph 37 a-d, which are found in the Article, are false

and defamatory. Defendants attempt to deceive their audience and the public at large into believing

that Plaintiffs distributed the materials cited in the Article. In fact, Plaintiffs have never even heard of

Ali al-Timimi, the Virginia Jihad Network., or some of the names mentioned in the Defendants’

Article.

           39.        The Article falsely attributes the following to Plaintiffs:

                              Shahidullah’s Dawah USA also features an undated,
                              anonymous article, ‘Why does Islam degrade women by
                              keeping them behind the veil?,’ which argues that Islam and
                              Muslim modesty culture offers a solution to reducing rapes in
                              America.

                              ‘Consider a scenario where the Islamic hijaab is followed in
                              America. Whenever a man looks at a woman and any brazen
                              or unashamed thought comes to his mind, he lowers his gaze.
                              Every woman wears the Islamic hijaab, that is the complete
                              body is covered except the face and the hands upto [sic] the
                              wrist. After this if any man commits rape he is given capital



                                                          8
         Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 9 of 20



                        punishment. I ask you, in such a scenario, will the rate of rape
                        in America increase, will it remain the same, or will it decrease?’

                        ‘Naturally as soon as Islamic Shariah is implemented positive
                        results will be inevitable,’ the article says. ‘If Islamic Shariah is
                        implemented in any part of the world, whether it is America or
                        Europe, society will breathe easier. Hijaab does not degrade a
                        woman but uplifts a woman and protects her modesty and
                        chastity.’

                        It is nearly identical to a 2015 article by Shadab Akram
                        published by Quora.

                        The notion that Western values empower women is false, the
                        article further claims. ‘Western talk of women’s liberalization
                        is nothing but a disguised form of exploitation of her body,
                        degradation of her soul, and deprivation of her honour.
                        Western society claims to have ‘uplifted’ women. On the
                        contrary it has actually degraded them to the status of
                        concubines, mistresses and society butterflies who are mere
                        tools in the hands of pleasure seekers and sex marketeers,
                        hidden behind the colourful screen of ‘art and ‘culture’.’

        40.     The Article falsely stated that Plaintiffs broadcasted and published an article that

denounces interfaith outreach as an evil concept contrary to Islam. The false allegations that Plaintiffs

would denounce the exact work that Plaintiff Shahidullah has devoted his life to and that Plaintiff

Dawah USA Inc. has devoted itself to is absurd and further showcases Defendants’ attempts to falsely

paint Plaintiffs as hypocritical and to damage Plaintiffs’ reputations and work. Specifically, the false

and defamatory statements state:

                        An article, ‘Matters Which Nullify Ones Islaam,’ on
                        Shahidullah’s website denounces interfaith outreach as an ‘evil
                        concept’ contrary to Islam.
                        ‘It is impermissible for any Muslim who believes in Allaah as
                        his Lord, Islaam as his religion and Muhammad … to call
                        towards the evil concept of Interfaith, encourage it, facilitate
                        its conveyance to the Muslims, attend its conventions or
                        belong to any of its clubs or organizations,’ it says. It concludes
                        by advising Muslims ‘to protect the religion of Islaam, preserve
                        the Islamic creed and protect it against the misguided people


                                                     9
         Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 10 of 20



                        of falsehood and those who share their ideas and beliefs. They
                        must be aware of ‘Interfaith’ and its traps.’

        41.     The Article concluded stating: “The fact that a hard-core Islamist operating under the

guise of an interfaith worker is embraced by law enforcement is concerning and highlights the rising

danger from Islamist wolves masquerading in sheep's clothing.”

        42.     Plaintiff Dawah USA Inc. is a 501(c)(3) tax-exempt public charity and has published

none of these materials. Its purpose is to “promote and develop cooperation and understanding

among the people of diverse faiths in general and Muslims in particular.” Its projects include interfaith

support and contributing toward a society free of prejudice. At the time of Defendants’ publication

of the Article, Plaintiff Dawah USA Inc. did not have a website. Plaintiff Dawah USA Inc. recently

established its webpage at www.dawahusa.org. Prior to publication of the Article, Plaintiff Dawah

USA Inc. was not contacted by Defendants to discuss the website dawahusa.com.

        43.     Imam Shahidullah is active in interfaith outreach in New York City and has been

recognized for his efforts. He is the director of ITV USA, an online based Muslim community

channel. Imam Shahidullah is also the founder and president of Interfaith Center of USA and a

voluntary chaplain for the New York State Chaplain Task Force.

        44.     Imam Shahidullah first learned of the Article on or around March 4, 2020, when he

received a phone call from the print shop owner that he and Dawah USA Inc. use for their printing

needs. The print shop owner called to inform Imam Shahidullah that another customer and journalist

(the “Customer”) with Weekly Nobojug, a Bangla news and media website, had advised the print shop

owner to disassociate from and to be careful of Imam Shahidullah because Imam Shahidullah “is

involved with something bad” involving a website. The print shop owner defended Imam Shahidullah

against the accusations. The Customer informed the print shop owner to run a Google search of

Imam Shahidullah to find the information for himself. The print shop owner ran a Google search and

found Defendants’ Article and the defamatory statements contained therein.


                                                   10
        Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 11 of 20



        45.       On the phone call between Imam Shahidullah and the print shop owner,the print

shop owner began to question Imam Shahidullah about the content in Defendants'Article. Imam

Shahidullah was dumbfounded.Imam Shahidullah defended himself and his reputation during the

call.

        46.    When Imam Shahidullah ran a Google search on himself, he found Defendants'

Article published and disseminated on more than a dozen websites. Imam Shahidullah was shocked

and immediately worried about his safety, relationships, and reputation, and that his life's work on

bringing people of different faiths together would be damaged and permanently mined and stained by

the Article. He began to suffer from severe anxiety and extreme stress.

        47.    After reading the Article,Imam Shahidullah began researching Defendants and on the

ways he could contact Defendants to inform them that their statements about him and Dawah USA

Inc.were false.

        48.       On March 5,2020,shortly after midnight because Imam Shahidullah could not sleep

due to his anxiety and fears,Imam Shahidullah contacted Defendant Abha Shankar on Twitter to

inform her that neither he nor Dawah USA Inc.are associated with the website dawahusa.com.ITV

USA is the online television channel directed by Plaintiff Shahidullah, who manages the Twitter

username @itvusanews.


                      ..••••••••


                                   itvusanews                                 000



                                   @itvusanews


                     @abhashankarl My Name is Muhammad Shahidullah ,
                     I want to talk with you about Dawah website.This is not
                     belong us. My Cell +
                    12:32 AM • Mar 5, 2020 • Twitter for iPhone




                                                             11
        Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 12 of 20



       49.     Instead of responding or contacting Imam Shahidullah, Defendant Abha Shankar

blocked Imam Shahidullah on Twitter.

       50.     Imam Shahidullah then proceeded on March 5,2020,at 9:15 a.m.to send a tweet on

Twitter to IPT.Imam Shahidullah identified himself, provided his cell phone and email, and clearly

informed Defendants that Plaintiffs have no association with the dawahusa.com website. Imam

Shahidullah did not receive a response.


                           itvusanews                                         000


                           @itvusanews


                   @TheIPT Hello good Morning, My Name is Muhammad
                   Shahidullah, Cell                Email :
                                     @gmail.com .I'm founder of Dawah
                   USA inc / DBA Interfaith Center of USA / ITVusa . We
                   have no web site dawahusa.We are not associated
                   dawahusa web.I want totalk with yourteam
                   9:12 AM • Mar 5,2020 • Twitter for iPhone




       51.     On September 28,2020,Imam Shahidullah sent,through counsel, a cease-and-desist

letter to the Investigative Project on Terrorism,pointing out the false and defamatory nature of the

August 9,2019 article.

       52.     In a reply letter dated October 5,2020,Defendants,through counsel,stated that "upon

review we have concluded that your client's website is indeed www.dawahusaw.org [sic] and not

www.dawahusa.com.We have therefore taken down our August 9,2019 article and in its place posted

a retraction and will notify other websites who have posted or have referred to our article of this

mistake."

       53.     Defendants published a "Note to Readers" on their web site admitting that on August

9, 2019, Defendants published a story titled "NY Imam Active in interfaith Work Disseminates



                                                           12
          Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 13 of 20



Extremist Propaganda on the Side.” In the Note, IPT indicates that it “incorrectly connected

Muhammad Shahidullah to this website DawahUSA.com” and that “we regret the error.” However,

the title on the Defendants’ website continues to falsely state “NY Imam Active in Interfaith Work

Disseminates Extremist Propaganda on the Side.”

        54.         The Article and the false and defamatory statements therein were republished in

several places and are still maintained on different sites which reveal the impact and harm done to

Imam Shahidullah's reputation. For example, the Facebook page for the organization Citizens for

National Security, which has nearly half a million followers, maintains a post with excerpts from the

IPT piece which has elicited over one hundred comments, several of a highly inflammatory and

Islamophobic nature that are now associated with web searches of Imam Shahidullah’s name.

                                                                                    Rick Shutt Snake
      Debbie Corcoran THIS IS THE NEW GOVERNMENT IN
      USA DEMOCRATS LOVE HIM BEWARE DO NOT TRUST                                    Like Reply 1y
      THEM IN ANY WAY SHAPE OR FORM THEY ARE NOT FOR
      AMERICA..THEY WANT TO RULE IT...THE VENOM IS HERE AND                         Peter Hanmer He is doing just what they said they were going to do.
      ITS REAL                                                                      Soon they will gain more power and lead us to homeland division
                                                                        0           and conflict like the Middle East and every country they have
      Like - Reply 1y                                                               invaded. It's happening daily.
                                                                                                                                                           2
                                                                                    Like Reply 1y
      Dennis Buckmeir If this group is inciting civilian unrest and
      recruiting terrorists what is the FBI doing to expose this. Shouldn't         Bettie Lee Bleckman Unfortunately, most are not to be trusted We
      the FBI be doing something about this situation? Instead the FBI is           MUST NOT ALLOW ANOTHER 9 - 11111
      digging up dirt against the President.                                                                                                     OD 6
                                                                         0 11       Like Reply 1y
      Like Reply 1y
                                                                                    Ruthie Stonecypher Dont trust any of them..period..
      Pamela Black shut him down                                                    Like Reply 1y                                  0 3
      Like • Reply 1y
                                                                                    Edward Bentley They told us they would conquer us from within!
                                                                                    They only follow sharia law, NOT the Constitution.
      Lee Kornelis They are snakes,do not be deceived.
                                                                                                                                                 0         10
                                                                                    Like Reply 1y
      Like Reply ly

                                                                                •   Barbara Tallent So the imams are hypocritical and liars in plain
                                                                                    English.
                                                                                                                                                       0
                                                                                    Like Reply 1y

                                                                                    Joseph Rayborn From within       happening throughout America at
                                                                                    all government levels.
                                                                                     ike Reniv lv




        55.         As another example, the Twitter page of Amy Mek (@AmyMek) who has more than

a quarter million followers and runs an anti-Muslim organization called RAIR Foundation, maintains

a post with excerpts from the Defendants’ Article.



                                                                         13
        Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 14 of 20



                           Amy Mek                                                     000


                           @AmyMek


                   Exposed!

                   NY Imam active in Interfaith work spreads extremist
                   propaganda on the side

                   IMAM Muhammad Shahidullah organization, Dawah
                   USA Inc., works with & promotes anti-America radicals.

                   This same IMAM visited the W.H.in April, was
                   embraced by NYPD,etc.
                   investigativeproject.org/8031/ny-imam-a...

                                                                              TBN




                          Muhammad shahidu
                                   lueens, New York
                     1:53 3.5K views


                   11:59 PM • Aug 11,2019 • Twitter Web Client


                   314 Retweets        15 Quote Tweets   254 Likes



       56.     Ms. Mek’s post has been shared or retweeted on Twitter 314 times and has garnered

several highly inflammatory and offensive remarks directed at Plaintiff Shahidullah, including one

commenter who wrote the following: “This son of a bitch [referring to Imam Shahidullah] should be

arrested and, if applicable, deported immediately.”




                                                         14
        Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 15 of 20




        al
                    Trump/Pence        @Avmech1 • Aug 12,2019                           000


                 Replying to @AmyMek
                 This son of a bitch should be arrested and,if applicable,deported
                 immediately.

                                                            0


        0
                    Chuck @chuckschultheis • Aug 12,2019                                000


                    Replying to @AmyMek
                    God Will get this bastard




       57.     According to Defendant IPT’s website, the Article was shared directly from the

website to Facebook 340 times. Additionally, the Article through the website was shared 49 additional

times onto other platforms. This data is available at https://www.investigativeproject.org/8031/ny-

imam-active-in-interfaith-work-disseminates.

         NY Imam Active in Interfaith Work Disseminates Extremist
         Propaganda on the Side
        IPT News
        August 9,2019
               u.
                        0 Share MO    If Tweet   CI Share       49




       58.     Defendant Abha Shankar also disseminated the Article to her more than 1000

followers on Twitter. Defendant Shankar continues to keep a post about the Article on her profile at

the www.muckrack.com website. See screenshot taken on November 2, 2020 from Defendant

Shankar’s profile on Muck Rack:




                                                  15
         Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 16 of 20




            MUCK RACK
              New York Imam Active in Interfaith Work Disseminates
              Extremist Propaganda on the Side
              By Abha Shankar
              algemeinercom — New York City's Diamond District. Photo: Wikimedia
              Commons.Muhammad Shahidullah is a man of seeming contradictions.As an
              imam,he is active in interfaith outreach,speaking to the New York Police
              Department and visiting the White House in April as part of an interfaith
              delegation.In December 2017,he participated in an interfaith event
              organized at New York's 9/11 Tribute Museum.
              ABOUT A YEAR AGO    0      0     V        OP Open in Who Shared   Wrong byline




        59.      A simple Google search of “Muhammad Shahidullah Dawah USA” now returns a first

page that is littered with Defendants’ false article.

        60.      Upon information and belief, Defendants disseminated the Article to its e-mail

listserv/newsletter which contains thousands of individuals and/or organizations throughout the

United States, including individuals and/or organizations in Maryland.

        61.      Upon information and belief, Defendants actively disseminated the Article to other

anti-Muslim organizations and/or media organizations, including those located or operated in

Maryland.

        62.      Defendants took steps to ensure that the false and defamatory statements were widely

disseminated.

        63.      Upon information and belief, Defendants researched, wrote, and edited all or parts of

the Article, including the defamatory statements therein that are described throughout the Complaint,

while located in the State of Maryland. Defendants also broadcasted the Article in the State of

Maryland.

        64.      Plaintiff Shahidullah is not a public figure.


                                                     16
         Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 17 of 20



       65.     At the time the Article was published Defendants knew the Article was false or, in the

alternative, published the Article with reckless disregard for the truth or falsity of the statements it

contained. After Defendants had actual knowledge that the Article was false, Defendants kept the

Article published unaltered for seven more months. The Article was not published in innocent error.

       66.     Indeed, Defendants demonstrate a continued eagerness to publish disparaging and

false claims regarding Imam Shahidullah. Defendants remain, for whatever reason, convinced of its

perception of Imam Shahidullah as an “extremist” and seeks to engage in a deliberate, malicious, and

targeted effort to tarnish his reputation, interfaith work, and career of contributions to New York

City’s community.

       67.     The false statements contained within the Article are defamation per se because they

involved behavior incompatible with the proper conduct of Imam Shahidullah’s business, trade or

profession of being an interfaith religious leader. The false statements accuse Imam Shahidullah of

supporting war crimes and terrorists.

       68.     The false statements contained within the Article are defamation per se because they

involved behavior incompatible with the proper conduct of Dawah USA Inc.’s business, trade or

profession of being not-for-profit organization to bring people of different faiths together through

interfaith work. Dawah USA Inc. is further damaged when its founder and executive officer is falsely

maligned by Defendants.

       69.     The falsehood caused significant harm to the reputation of Plaintiffs. Imam

Shahidullah and Dawah USA Inc. have suffered damage as a result of the false and defamatory

statements in the Article in an amount to be proven at trial but in excess of $75,000.




                                                  17
           Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 18 of 20



                                        CAUSE OF ACTION
                                           (Defamation)

          70.    The foregoing allegations are repeated and incorporated as though fully set forth

herein.

          71.    Defendants’ statements were defamatory per se.

          72.    The plain import of the statements were an attack on the character, reputation, repute,

name and status of Imam Shahidullah and are reasonably understood to state that Imam Shahidullah

owned and/or operated an extremist website, ran a clearinghouse for extremist propaganda, and is

associated with a deceased terrorist and Al-Qaida cleric Anwar al-Awlaki.

          73.    The plain import of the statements were an attack on the character, reputation, repute,

name and status of Dawah USA Inc. and are reasonably understood to state that Dawah USA Inc.

owned and/or operated an extremist website, ran a clearinghouse for extremist propaganda, and is

associated with a deceased terrorist and Al-Qaida cleric Anwar al-Awlaki.

          74.    Defendants concede that they made the statements and that the statements were false.

They admit “upon review” that the statements contained in their article were false. Defendants made

the statements either knowing they were false, having serious doubts about their truth, or with reckless

disregard for their truth or falsity.

          75.    Defendants’ statement exposed Imam Shahidullah and Dawah USA Inc. to hatred,

xenophobia, Islamophobia, contempt, ridicule, and shame, and discouraged others from hiring,

associating, or dealing with him and/or Dawah USA Inc.

          76.    As a result, Imam Shahidullah and Dawah USA Inc. have suffered damages in an

amount to be proven at trial, including but not limited to, harm to reputation, emotional harm and

exposure to contempt, ridicule, and shame.

          77.    Imam Shahidullah is not a public figure.

          78.    Imam Shahidullah’s and Dawah USA Inc’s damages exceed $75,000.


                                                   18
            Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 19 of 20



           79.    Plaintiffs are further entitled to punitive damages in an amount to be proven at trial

because in making the defamatory statements identified herein, as evidenced by the context in which

Defendants operate their website and face public critique for their role in encouraging Islamophobia,

Defendants acted with malice, oppression, or fraud.

                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff respectfully prays for the following relief:

           A.     Compensatory damages in an amount to be proven at trial;

           B.     Punitive damages;

           C.     Award counsel for Plaintiffs costs and attorneys’ fees; and

           D.     Grant any further relief that this Court deems just and proper.

                                               JURY DEMAND

           NOW COMES Plaintiff, by and through his undersigned counsel, and hereby demands trial

by jury.

Dated: December 12, 2020

                                                 Respectfully submitted,

                                                 CAIR LEGAL DEFENSE FUND

                                                      /s/Lena Masri
                                                 LENA F. MASRI (20251)
                                                 GADEIR I. ABBAS (20257)*
                                                 JUSTIN SADOWSKY (20128)
                                                 453 New Jersey Ave, SE
                                                 Washington, DC 20003
                                                 Phone: (202) 488-8787

                                                 Attorneys for Plaintiffs

                                                 *Gadeir Abbas is licensed in VA, not in D.C. Practice
                                                 limited to federal matters.




                                                    19
Case 8:20-cv-03602-PWG Document 1 Filed 12/12/20 Page 20 of 20



                            __/s/ Ahmed Mohamed_________
                            Ahmed Mohamed*
                            Carey Shenkman*, Of Counsel
                            COUNCIL ON AMERICAN-ISLAMIC RELATIONS, NEW
                            YORK INC. (CAIR-NY)
                            46-01 20th Avenue,
                            Queens, NY 11105
                            (646) 665-7599
                            ahmedmohamed@cair.com
                            cshenkman@cair.com

                            *Pro Hac Applications Forthcoming




                              20
